Relator, A.E. Green, has moved to correct the decree in this case, which condemns him to pay the costs of this proceeding.
As the writ of certiorari to the Court of Appeal, Second Circuit, obtained by relator was maintained by this court, and decision was made in his favor, it is clear that the costs of this proceeding should have been imposed by our decree upon the respondent, George Carey, the unsuccessful litigant.
It is therefore ordered that our original decree be so amended as to order the costs *Page 38 
of this proceeding to be placed upon the respondent, George Carey, instead of upon the relator, A.E. Green.
And it is now ordered that our original decree, as amended, be reinstated and made the final judgment of the court.
ST. PAUL, J., absent on account of illness, takes no part.